Title: To John Adams from Gabriel Duvall, 17 September 1808
From: Duvall, Gabriel
To: Adams, John



Sir,
Treasury Department, Comptroller’s Office September 17, 1808.

The House of Representatives of the United States having passed a resolution directing the Secretary of the Treasury to lay before them at their next Session a list of all balances due to the United States on account of monies advanced, it is desirable to Settle as many accounts as it Shall be found practicable to examine before the first day of October next, and particularly in cases where it is probable that little or nothing is due although the balances are apparently large.
You are charged on the books of this department with the sum of 12898 dollars advanced on account of your household as President of the United States. It is presumed that this money has been expended for the Object for which it was advanced; it is nevertheless requisite that an account of the disbursements with the proper vouchers should be exhibited. Permit me therefore to call your Attention to the Subject and that you will enable the Department to close the Account.
I have the honor to be, / with great respect, / Sir, / Your Obedient Servant
G. Duvall